Citation Nr: 0218639	
Decision Date: 12/23/02    Archive Date: 12/28/02	

DOCKET NO.  02-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left hand.

2.  Entitlement to a rating in excess of 10 percent for 
the residuals of a fractured right hand.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

4.  Entitlement to a compensable rating for degenerative 
joint disease of the dorsal spine.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION


The veteran retired from the service in January 1994, 
after more than 20 years of active duty.

This appeal came before the Board of Veterans' Appeals 
(Board) as a result of a rating June 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle Washington and a January 2002 rating 
decision by the RO in Muskogee, Oklahoma.  The veteran 
continues to reside in the jurisdiction of the Muskogee 
RO.

In his notice of disagreement (NOD), received in February 
2002, the veteran raised contentions to the effect that a 
rating in excess of 50 percent is warranted for his 
service-connected bilateral varicose veins.  That question 
has not been certified or developed for appellate review.  
Accordingly, the Board has no jurisdiction over that 
question, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.101 (2002).  That issue is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the left 
hand is manifested primarily by complaints of pain, 
stiffness, and fatigue, as well as swelling of the 
knuckles.

2.  The veteran's service-connected residuals of a 
fractured right hand are manifested primarily by a 
shortened right index finger; impaired ability to make a 
fist with the right hand; and a weakened right handgrip.

3.  The veteran's service-connected left knee disability 
is manifested primarily by complaints of pain, stiffness, 
and fatigue.

4.  The veteran's service-connected degenerative joint 
disease of the dorsal spine is manifested primarily by 
subjective complaints.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code (DC) 5003, 5221 (2002).

2.  The criteria for a rating in excess of 10 percent for 
the residuals of a fractured right hand have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 
4.69, 4.71a, DC 5225 (2002).

3.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 
5024, 5260 (2002).

4.  The criteria for a compensable rating for degenerative 
joint disease of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5303, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5102, 
5103, 5103A.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  By virtue of information sent to the 
veteran in November 2001 and in the May 2002 Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to increased 
ratings for the following service-connected disabilities:  
arthritis of the left hand; the residuals of a fractured 
right hand, a left knee disorder; and degenerative joint 
disease of the dorsal spine.  Indeed, the May 2002 SSOC 
sets forth the provisions of the enabling regulations 
applicable to the VCAA.  38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

From 1994 to July 2000, the RO had informed the veteran of 
evidence necessary to substantiate his claim of 
entitlement to an increased rating for right hand 
disability (e.g., Board remand issued in September 1996; 
the Statement of the Case (SOC) issued in August 1994; 
SSOC's issued in January 1996, April 1997, and July 2000; 
and the transcript of the veteran's hearing held at the RO 
in February 1995).  While such information was conveyed to 
the veteran prior to the enactment of the VCAA, it 
nevertheless assisted the veteran in the development of 
his claim.  

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran, including an 
April 1997 request from the RO to the veteran regarding 
private physicians and VA facilities where he had been 
treated for his right hand; a January 1999 request from 
the RO to the Social Security Administration for the 
veteran's records; and an April 2000 request from the RO 
to the VA outpatient clinic in Bonham, Texas.  In fact, it 
appears that all evidence identified by the veteran has 
been obtained and associated with the claims folder.  Such 
evidence includes the veteran's service medical records; 
Social Security Administration records, received in 
January 1999; VA outpatient records reflecting treatment 
from March 1994 to June 2001; and the report of a State 
disability determination examination, performed in October 
1998.  In this regard, it should be noted that the veteran 
has not identified any outstanding evidence (which has not 
been sought by the VA) which could be used to support any 
of the issues on appeal.  The VA has also performed 
multiple examinations to evaluate the extent of the 
veteran's arthritis of the left hand; the residuals of a 
fractured right hand, a left knee disorder; and 
degenerative joint disease of the dorsal spine.  A general 
medical examination took place in September 1994, while 
orthopedic examinations were conducted in May 1995, June 
1997, December 1998, April 2000, and December 2001.  
Finally, the Board notes that the claims file contains the 
transcript of the veteran's hearing held at the RO in 
February 1995.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  



II.  The Facts

The veteran's service medical records show that, in early 
1971, he sustained blunt force trauma to the right hand 
while doing his job as a carpenter.  X-rays revealed a 
fracture of the second proximal interphalangeal joint of 
the right hand.  On examination, it was noted that he had 
a shortened right second metacarpal on the right hand and 
some associated hypesthesia and tenderness.  

In February 1990, the veteran complained of pain in all 
the knuckles on his right hand.

During his service retirement examination in March 1993, 
it was noted that the veteran had fractured the second 
metacarpal on his right hand and that he had a decreased 
range of motion of the right index finger.

In his claim (VA Form 21-526), received in February 1994, 
the veteran noted that he had previously received 10 
percent for disability associated with service prior to 
1979.  The veteran later indicated that such compensation 
was for a fractured finger.

During a VA general medical examination in September 1994, 
it was noted that the veteran had a history of a fracture 
at the second metacarpal bone junction with the first 
metacarpophalangeal joint on his right hand.  It was also 
noted that the finger subsequently became shorter and that 
he experienced poor closure of the fist and incomplete 
bending of the finger.  His holding power was reportedly 
diminished and that the initial injury had occurred in 
Vietnam in 1971.  On examination, the veteran was 
reportedly right-handed.  His right handgrip was 
diminished because of incomplete closure of his index 
finger.  X-rays of the right hand, which were taken in 
service, were referred to but not present during the 
examination.

In February 1995, the veteran had a hearing at the RO.  He 
testified that his service-connected right hand disability 
was very painful and that it felt as if one of his joints 
was frozen.  He stated that such disability impaired his 
grip and interfered with his skill as a journeyman 
carpenter.  He also stated that he experienced swelling in 
the hand.  

During a May 1995 VA orthopedic examination, the veteran 
complained of bilateral hand and wrist stiffness and pain.  
The veteran stated that, in the morning, he had 
significant stiffness and decreased strength in both 
hands.  On examination, the veteran's hands revealed 
normal sensation.  He had decreased grip strength 
secondary to pain, as well as decreased wrist extension 
and flexion.  X-rays of the right hand revealed minor 
changes of degenerative arthritis in the distal 
interphalangeal joints of the 2nd, 3rd, 4th, and 5th 
fingers.  The proximal interphalangeal joint and the index 
finger was slightly narrowed.  A metallic density was seen 
adjacent to the intermediate phalanx in the index finger 
on the ulnar aspect.  Deformity of the head of the second 
metacarpal was also noted, probably due to an old fracture 
of the metacarpal neck or head at that level.  X-rays of 
the left hand revealed minor changes of degenerative 
arthritis in the distal interphalangeal joints of the 2nd, 
3rd, 4th, and 5th fingers.  Minimal degenerative changes 
were seen in the proximal interphalangeal joint, also in 
the 2nd, 3rd, 4th, and 5th fingers.  The examiner 
suspected that, based on the veteran's complaints, he had 
a multiple year history of systemic arthritis, including 
that in his hands.

In June 1997, the veteran underwent a VA orthopedic 
examination to evaluate his right hand disability.  It was 
noted that his right index finger was shortened by 
one-quarter inch as compared to his left index finger.  He 
could not completely flex the metacarpophalangeal joint.  
There was also some lack of motion in the flexion in the 
interphalangeal joints.  The veteran had a full range of 
motion in the other fingers.  He stated that he had lost 
grip strength in his right hand and that he could no 
longer hold a hammer.  It was noted that he had previously 
been a carpenter.  The examiner estimated that the 
veteran's right handgrip was 80 percent that of his left 
and that he could no longer hold nails in his right hand 
or other small objects between his index finger and thumb 
because of the lost motion in the index finger.  The 
veteran also stated that he could no longer play the 
guitar and that, when he drove for long distances, his 
right hand would go to sleep, and he had trouble feeling 
the steering wheel.  The examiner had no other comment to 
make about the right hand other than that the distal 
interphalangeal joints were slightly swollen and appeared 
to be arthritic.  X-rays of the right hand revealed a 
deformity of the head of the 2nd metacarpal due to remote 
trauma.  They also showed a small metallic foreign body in 
the soft tissues of the second middle phalanx.  Following 
VA orthopedic examination, the relevant diagnosis was 
right index finger shortening at the metacarpophalangeal 
joint, traumatic and arthritic changes in the distal 
metacarpophalangeal joint in all fingers.

In December 1998, the veteran underwent a VA orthopedic 
examination to determine the extent of the residuals of 
his service-connected fractured right hand.  The examiner 
had also performed the June 1997 examination.  The results 
of the December 1998 examination were essentially the same 
as those noted in June 1997, and the examiner stated that 
he had nothing to add.  The diagnosis was a healed 
fracture of the right index finger with loss of motion.

The veteran's Social Security records, received in January 
1999, show that he is receiving disability benefits 
primarily for arthritis in his knees.  The Social Security 
Administration found that his disability began in July 
1993.  During an October 1998 examination, conducted for 
the State of Oklahoma Disability Determination Division, 
the veteran's grip strength was reportedly normal in both 
hands.  His coordination was also normal, and there was no 
evidence of joint deformity, redness, or swelling.  His 
motor tone was 5/5 in all four extremities, and his 
sensation was normal.  Deep tendon reflexes were 3+ all 
over.  The ranges of motion of the 2nd, 3rd, 4th, and 5th 
fingers were as follows:  finger flexion (distal phalange) 
- 80 degrees in each finger; finger flexion (middle 
phalange) - 120 degrees in each finger; finger flexion 
(proximal phalange) - 90 degrees in each finger; and 
finger hyperextension (proximal phalange) - 30 degrees in 
each finger.  Those findings met the predicted ranges of 
motion for each finger.  The veteran was able to 
successfully oppose his thumb and finger tips.  He was 
also able to manipulate small object and effectively grasp 
tools such as a hammer.

VA outpatient records, dated in April 1999, show that the 
veteran was treated for a contusion of the right thoracic 
vertebra, after he slipped and fell while changing a light 
bulb.

VA outpatient treatment records, dated in August 1999, 
show that the veteran was treated, in part, for bilateral 
hand pain.  

During an April 2000 VA orthopedic examination, the 
veteran stated that, since he had broken his right index 
finger in service, he had had constant pain in the finger, 
loss of motion, decreased grip, and shortening of the 
index finger.  He stated that he could no longer play the 
piano or the guitar as well as he used to and that he was 
unable to grip a hammer.  He stated that he got swelling 
in his hand and that cold bothered it and usage made it 
hurt.  Heat and medication tended to make it feel better.  
The veteran stated that his symptoms were swelling, 
weakness, pain, and loss of motion.  When asked to rate 
those symptoms on a scale of 0 to 100, the veteran stated 
that, at the very least, his symptoms were at 40 and that 
at their worst, they were at 100.  During the examination, 
the veteran stated that his symptoms were at 40. 

On examination, the veteran demonstrated slight deformity 
of the right index finger.  He had a large Heberden's node 
which was tender over the distal interphalangeal joint of 
the right ring finger.  He had no true Bouchard's nodes.  
He had some tenderness over the metacarpophalangeal joint 
of the right index finger.  It was noted that the right 
index finger was 7 millimeters shorter than the left and 
represented some shortening secondary to the fracture.  
The veteran did have deformity of the metacarpophalangeal 
joint of the right index finger where there was loss of 
normal knuckle prominence.  The metacarpophalangeal joint 
of the right index finger also demonstrated slight 
swelling.  The range of motion of that joint was from 0 
degrees of extension to 45 degrees of flexion.  The 
remaining metacarpophalangeal joints of both hands had 
zero degrees of extension and 72 degrees of flexion.  The 
proximal interphalangeal joints of all the fingers had 
0 degrees of extension and 90 degrees of flexion.  The 
distal interphalangeal joint of the right index finger had 
0 degrees of extension and 35 degrees of flexion.  All 
other distal interphalangeal joints had 0 degrees of 
extension and 60 degrees of flexion.  The veteran did not 
hold a pen properly because he could not do so with his 
right index finger.  He wrote slowly; however, his writing 
was legible.  X-rays of the hands revealed a punctate 
radio-opaque foreign body posterior to the middle phalanx 
in the second digit of the right hand.  There was no 
underlying bony deformity.  The left hand was 
unremarkable.  The relevant diagnoses were residual 
deformity of the right index finger secondary to a 
fracture and degenerative joint disease of the right hand.

In June 2000, the report of the April 2000 VA examination 
was reviewed by another examiner.  He reviewed the entire 
claims folder, as well as a report of examination, and 
found no information to indicate that the report needed 
any additions.  He concluded that the report properly 
addressed the medical problems.

During a VA orthopedic examination in December 2001, the 
veteran reported problems with his left knee, including 
pain, stiffness, and fatigue.  He also reported pain, 
stiffness, and fatigue in his left hand, as well as 
swelling of the knuckles of the hands and swelling of the 
wrists, bilaterally.  He also reported a constant low 
backache and increased pain with twisting, moving, and 
bending.  He stated that he had been told that he had 
degenerative disc disease at L3-L4 and at L4-L5.

On examination, the veteran's posture and gait were 
normal, and he had no limited function of standing or 
walking.  He could make a tight fist, and his hand 
strength was normal.  He had no difficulty tying his 
shoelaces, fastening buttons, picking up a piece of paper 
and tearing it with the affected hand, or picking up a pen 
and grasping it tightly.  There was no evidence of 
inflammation of the bones in his hands, back, or knees.  
There was no sign of deformity, osteomyelitis, or 
constitutional signs of bone disease.  The veteran had no 
constitutional signs of arthritis, such as anemia, weight 
loss, fever, or skin disorder.  Each leg was 
93 centimeters in length.  The appearance of the index, 
middle, ring, and little fingers was within normal limits, 
bilaterally.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  The range of motion of all fingers was normal, 
bilaterally, and not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.

On examination of the thoracic spine, there was no 
radiation of pain on movement, muscle spasm, or 
tenderness.  Straight leg raising tests were negative, 
bilaterally, and the range of motion of the thoracic spine 
was within normal limits.  The range of thoracic spine 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was 
no ankylosing of the thoracic spine present.  The 
appearance of the knee joints was also within normal 
limits.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  
The range of knee motion was normal, bilaterally, and the 
Drawer and McMurray tests were negative, also bilaterally.  
The range of motion of the knees was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.

A neurologic examination revealed that the veteran's 
reflexes were within normal limits in the upper and lower 
extremities.  Upper extremity motor function was also 
within normal limits in the muscle groups the 
brachioradialis, biceps, and triceps, with power of 5/5, 
bilaterally.  There was no muscle atrophy.  Lower 
extremity motor function was also within normal limits in 
muscle groups of the quadriceps, plantar flexors, and 
dorsiflexors, with power of 5/5, bilaterally.  Again, 
there was no muscle atrophy.  A sensory examination was 
within normal limits in the upper and lower extremities.  
X-rays of the left knee were negative.  Those of the right 
hand revealed a fracture of the metacarpal with 
degenerative fusion of the second metacarpal, trapezium, 
and trapezoid bones.  Following the examination, the 
relevant diagnoses were left knee patellar disorder; 
residuals of right hand fracture; left hand arthritis; and 
dorsal spine degenerative joint disease.

The examiner commented that the veteran was disabled and 
retired and unable to garden, take out the trash, push a 
lawnmower, shop, or walk.  He noted that both of the 
veteran's hands were affected but that the veteran was 
able to grasp, twist, write, and touch without difficulty.

III. Analysis

The veteran seeks increased ratings for his service 
connected arthritis of the left hand; the residuals of a 
fractured right hand; a left knee disorder; and 
degenerative joint disease of the dorsal spine.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2002).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  

In June 1994, the RO granted service connection for the 
residuals of a fractured right hand and assigned a 
noncompensable evaluation, effective February 1, 1994.  
The veteran disagreed with that rating, and this appeal 
ensued.  During the course of the appeal, the RO raised 
the rating to 10 percent but retained the effective date 
of February 1, 1994.  Inasmuch as that was not a full 
grant of benefits, the increased rating issue for that 
disability remains on appeal.  That is, the veteran's 
claim with respect to an increased rating for the 
residuals of a fractured right hand has been on appeal 
since his initial rating award.  As held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Unlike the veteran's right hand disability, the rating for 
the veteran's left hand disability, left knee disability, 
and degenerative joint disease of the dorsal spine have 
not been on appeal since the initial ratings were assigned 
for those disabilities.  Therefore, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation 
the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2, 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain and pain on use, specifically limitation of 
motion due to pain on use including that experienced 
during flare ups.  The Court also held that 38 C.F.R. 
§ 4.45 required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10. 

A.  The Right Hand

In evaluating the veteran's service-connected right hand 
disability, the Board notes that that his right arm is his 
predominant or major upper extremity.  It is necessary to 
make such a distinction, as different rating criteria 
often apply when rating the major or minor upper 
extremity. 38 C.F.R. § 4.69. 

The RO has rated the veteran's service-connected residuals 
of a fractured right hand in accordance with 38 C.F.R. 
§ 4.71a, DC 5215.  Such DC is applicable to limitation of 
motion of the wrist.  A review of the evidence, however, 
discloses that the veteran's service-connected right hand 
disability is the result of a fracture of the right index 
finger sustained in 1971.  There is no evidence that such 
injury affected any other area of his right hand, nor is 
there any evidence that such injury affected his right 
wrist in any way.  Therefore, his service-connected right 
hand disability is more appropriately rated as ankylosis 
of the index finger, under 38 C.F.R. § 4.71a, DC 5225.  
That said, he currently receives the highest schedular 
evaluation available under DC 5225 or DC 5215.  The only 
higher schedular evaluation applicable to the hands 
involves amputation of the index finger.  That situation, 
however, is clearly not present in this case.  38 C.F.R. 
§ 4.71a, DC 5153 (2002).  Therefore, the Board must 
consider the potential for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2002).

Where the schedular evaluations are found to be 
inadequate, the Board may refer the case to the Director 
of the VA Compensation and Pension Service for possible 
approval of an extraschedular rating for the veteran's 
service-connected right hand disability.  The governing 
norm in such cases is a finding that the case presents 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the veteran's service-connected residuals of 
a fractured right index finger are manifested primarily by 
pain and stiffness, limitation of motion, impaired ability 
to make a fist, and diminished grip strength.  There is no 
evidence, however, that such manifestations have caused 
marked interference with employment or required frequent 
periods of hospitalization.  Moreover, there is no 
evidence of flare-ups, fatigue, or lack of coordination 
associated with his right hand disability.  Indeed, the 
record shows that the manifestations of the veteran's 
right hand disability are those contemplated by the 
regular schedular standards.  It must be emphasized that 
the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

In arriving at this decision, the Board notes that the 
residuals of the veteran's fractured right index finger 
have been essentially consistent since his discharge from 
service.  As such, there is no basis for the application 
of staged ratings set forth in Fenderson.

B.  The Left Hand

As above, the RO has rated the veteran's left hand 
disability in accordance with 38 C.F.R. § 4.71a, DC 5215, 
the DC applicable to rating wrist disability.  Again, 
however, the evidence does not show that such disability 
affects his left wrist in any way.  Rather, the X-rays 
show, historically (May 1995), that the veteran's left 
hand arthritis affects the 2nd, 3rd, 4th, and 5th knuckles of 
that hand.  As such, the veteran's left hand disability is 
more appropriately rated as ankylosis of digits of one 
hand under 38 C.F.R. § 4.71a, DC 5221 (2002).  A 40 
percent rating is warranted for favorable ankylosis of the 
index, middle, ring, and little fingers of the minor hand.

Recent evidence shows that in August 1999, the veteran 
complained of pain in his hands.  Otherwise, his treatment 
records are negative for any evidence of professional care 
for any complaints of arthritis in the left hand.  

During recent examinations performed by or for the VA, the 
veteran reported pain, stiffness, and fatigue in his left 
hand, however, there was no evidence of ankylosis, 
inflammation, discoloration, deformity, or constitutional 
signs of bone disease.  Specifically, there were no 
constitutional signs of arthritis, such as anemia, weight 
loss, fever, or a skin disorder.  Indeed, the most recent 
X-rays of the veteran's left hand were unremarkable.  The 
appearance of his fingers was reportedly within normal 
limits, and there was no heat, swelling, drainage, 
weakness, lack of normal endurance, or incoordination 
associated with his left hand.  

Inasmuch as the veteran currently demonstrates minimal 
symptoms associated with arthritis in his left hand, a 
rating in excess of 10 percent is not warranted.  In 
arriving at this decision, the Board has again considered 
the possibility of an extraschedular evaluation under 
38 C.F.R. § 3.121(b)(1); however, the evidence does not 
show marked interference with employment or frequent 
hospitalization due to the veteran's service-connected 
left hand disability.  Accordingly, the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for possible approval of a rating outside 
the regular schedular standards.  

c.  The Left Knee

The veteran's service-connected left knee disorder is 
rated in accordance with 38 C.F.R. § 4.71a, DC 5014, the 
rating code applicable to osteomalacia.  Under that code, 
ratings are assigned based on limitation of motion of the 
affected part.  

Limitation of knee motion is rated under 38 C.F.R. 
§§ 4.71a, DC's 5260 and 5261.  A noncompensable rating is 
warranted when flexion is limited to 60 degrees or when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating 
is warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  A 30 percent rating 
is warranted when flexion is limited to 15 degrees or when 
extension is limited to 20 degrees.  A 40 percent rating 
is warranted when extension is limited to 30 degrees.  A 
50 percent rating is warranted when extension is limited 
to 45 degrees.  

Also potentially applicable in rating the veteran's left 
knee disability is 38 C.F.R. § 4.71a, DC 5257, the DC 
applicable to knee impairment, manifested by recurrent 
subluxation or lateral instability.  A 10 percent rating 
is warranted for slight impairment.  A 20 percent rating 
is warranted for moderate impairment, and a 30 percent 
rating is warranted for severe impairment.  

A review of the evidence discloses that the veteran 
receives Social Security disability benefits due, in part, 
to arthritis in his knees.  Although Social Security 
examinations, dated in late 1998, characterized such 
disability as moderately severe, more recent records do 
not support that finding.  Indeed, such records are 
completely negative for any professional treatment of 
disability in his left knee.  His gait is normal and he 
has no limitation in standing or walking.  There are no 
signs of abnormal weight bearing and no evidence that he 
requires a prosthetic device for his left knee.  The 
appearance of the veteran's knee joints is normal, and 
there is no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, weakness, or 
limitation of left knee motion.  Moreover, he is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, incoordination, or atrophy.  In fact, the most 
recent X-rays of the left knee are negative.  Although the 
veteran states that he is unable to garden, take out the 
trash, shop, or walk, his complaints are not supported by 
the recent clinical findings.  As such, a rating in excess 
of 10 percent for left knee disability under 38 C.F.R. 
§ 4.71a, DC's 5260, 5261, or 5257 is not warranted.  In 
arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the 
VA compensation and pension service; however, there is no 
evidence of marked interference with employment or 
frequent hospitalizations for the treatment of the 
veteran's left knee disability.  As such further 
development for extraschedular consideration is not 
warranted.

d.  The Dorsal Spine

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation 
of motion of the dorsal (thoracic) spine is rated under 38 
C.F.R. § 4.71a, DC 5291.  A noncompensable rating is 
warranted for slight limitation of motion, while a 20 
percent rating is warranted for moderate or severe 
limitation of motion. 

A review of the record discloses that, in April 1999, the 
veteran was treated for a contusion of his right thoracic 
vertebrae, when he slipped and fell while changing a light 
bulb.  Otherwise, the recent record is negative for any 
recorded complaints or clinical findings of thoracic spine 
disability.  Indeed, during the most recent examination, 
there was no evidence of radiating pain, muscle spasm, or 
tenderness.  Straight leg raising tests were negative, 
bilaterally, and range of motion studies of the thoracic 
spine were within normal limits.  The examiner stated that 
the veteran's range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Moreover, there was no evidence of 
ankylosis, degenerative joint disease, muscle atrophy or 
weakness, or impairment of the reflexes or sensation 
associated with the veteran's dorsal spine disability.  
Accordingly, there is no basis for a compensable rating.  
Not only do the manifestations of the veteran's dorsal 
spine disability fail to meet the criteria for an 
increased schedular rating, he does not demonstrate marked 
interference with employment or frequent hospitalization 
due to that disability.  Accordingly, there is no reason 
to refer the claim to the Director of the VA Compensation 
and Pension Service for consideration of an extraschedular 
rating.

IV.  Miscellaneous Considerations

The veteran maintains that his most recent VA examination 
was inadequate for rating purposes.  In his substantive 
appeal (VA Form 9), received in June 2002, he stated that 
the doctor's statements were false and requested that he 
be reexamined.

Where there is a claim for increased disability 
compensation but the medical evidence accompanying the 
claim is not adequate for rating purposes, a VA 
examination will be authorized.  38 C.F.R. § 3.326 (2002).

Although the veteran has voiced his disagreement with the 
findings of the most recent VA examiner, he has not 
presented any competent evidence that the examination was 
somehow inadequate.  As a layman, he is not qualified to 
render an opinion which requires medical expertise, such 
as the adequacy of a particular examination.  38 C.F.R. 
§ 3.159(a)(2) (2002); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his allegations, without 
more, are not sufficient to warrant another VA 
examination.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right index finger is denied.

Entitlement to a rating in excess of 10 percent for 
arthritis of the left hand is denied.

Entitlement to a rating in excess of 10 percent for left 
knee disability is denied.

Entitlement to a compensable rating for degenerative joint 
disease of the dorsal spine is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

